Citation Nr: 1728101	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a restoration of the 60 percent rating in effect prior to September 9, 2011, for coronary artery disease; status post coronary artery bypass graft.  

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease; status post coronary artery bypass graft.  


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1966, including in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in response to the Veteran's request for an increased disability rating for coronary artery disease, proposed to reduce the rating from 60 to 10 percent, and a May 2011 rating decision that effectuated the reduction, lowering the Veteran's overall disability rating from 90 to 70 percent.  The Veteran's has subsequently received a total disability rating based on individual unemployability (TDIU) throughout the entire appeal period based on increased compensation for other disabilities.   

The Board notes that rating reductions claims are separate from increased ratings claims.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from the Veteran's claim for a higher rating for coronary artery disease.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record at the time his disability rating was reduced from 60 to 10 percent did not demonstrate sustained improvement in his ability to function under the ordinary conditions of life and work. 
 
2.  At no point during the appeal period has the Veteran's coronary artery disease manifested chronic congestive heart failure or dyspnea, fatigue, dizziness angina or syncope resultant from a workload of less than 3 METS with an ejection fraction of less than 30 percent. 



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for coronary artery disease, status post coronary artery bypass graft, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.104, Diagnostic Code 7017 (2016).

2.  The criteria for a rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass graft, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  
Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling.  
Status post coronary bypass surgery resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

I.  Rating Reduction

In an October 2008 rating decision a 100 percent disability rating was initially assigned for three months following the Veteran's June 2008 coronary artery bypass graft surgery, pursuant to Diagnostic Code 7017.  A 60 percent evaluation was thereafter assigned from October 1, 2008, the first day following the previous three-month period, based upon an August 2008 VA examination.  At that examination, the Veteran denied any chest pain or syncope, but reported dyspnea on moderate exertion with occasional palpitations and weekly fatigue.  The examiner estimated a workload between 3-5 METS; no LV dysfunction testing was conducted.  In addressing the effect of the condition on the Veteran's activities of daily living, the examiner indicated mild effects on the Veteran's shopping, moderate effects on his chores and exercise, and prevention of sports.  No effects were found on the Veteran's recreation, travel, feeding, bathing, dressing, toileting or grooming and the Veteran was noted to be unemployed.  The October 2008 rating decision granted a 60 percent evaluation based on the Veteran's report of dyspnea on moderate exertion, sporadic palpitations and fatigue and the estimated stress test workload of 3-5 METS. 

The Veteran's 60 percent disability rating remained in place until he requested an increased rating in March 2010.  He was again evaluated in April 2010, at which time he reported being stable, without any further episodes of chest pain or hospitalization.  His only complaint was shortness of breath upon exertion, such as climbing a flight of stairs.  The Veteran denied any dizziness or syncope.  The Veteran underwent stress testing during this examination, which showed an ejection fraction of 71 percent and an estimated workload of 7-10 METS.  The examiner concluded there were no effects from the condition on the Veteran's occupation and daily activities. 
Based on this examination report, the RO issued a rating decision in August 2010 proposing to reduce the Veteran's rating from 60 to 10 percent.  The Veteran was informed of his rights to request a hearing and to submit evidence within 60 days.  The reduction was effectuated in a May 2011 rating decision based on the April 2010 examination results.  The Veteran objects to the propriety of this reduction.

Resolving all doubt in the Veteran's favor, the Board finds that the reduction was not proper and that a restoration of the rating is therefore warranted.  While there are indeed indications of improvement, the burden to justify a reduction in disability rating is on VA and must comply with applicable standards.  See Brown v. Brown, 5 Vet. App. 413 (1993) (VA is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted.)  That burden has not been met.  

"[I]n any rating-reduction case" VA is required to determine (1) "based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability"; (2) "whether the examination reports reflecting such change are based upon thorough examinations"; and (3) whether any improvement "actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (quoting Brown, 5 Vet. App. at 421).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  Brown, 5 Vet. App. at 420.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  

Here, the April 2010 examination report indicates that the Veteran's condition has remained stable since the initial evaluation.  The Veteran denied dizziness and chest pain but complained of dyspnea when climbing stairs.  These statements were nearly identical to his reports in August 2008.  Thus, it does not appear that the improvement is demonstrated by the Veteran's statements.  The Board notes that stress testing does indicate improvement in the Veteran's condition from 2008 to 2010.  However, as noted above, the pertinent question is whether that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown, 5 Vet. App. 421.  The August 2008 examination report indicated the effect of the Veteran's condition on multiple activities of daily living (chores, shopping, exercise etc.).  The April 2010 examination report stated simply that there were no effects of the Veteran's condition on his activities of daily living.  The Board finds that it is unlikely that the condition did not produce any effects whatsoever on any of the Veteran's activities of daily living, as the Veteran was noted at least to have shortness of breath on climbing stairs.  Thus, it does not appear that the assessment in April 2010 was as thorough as in August 2008 and cannot therefore be used as the sole the basis for a rating reduction.  38 C.F.R. § 3.344(a); Brown, 5 Vet. App. 418-421 (the examination used for the reduction must be as full and complete as the examination upon which the original award was based).  

As there is no other contemporaneous examination upon which to base the Veteran's reduction, and viewing all of the evidence in the light most favorable to Veteran, the reduction of the disability rating for coronary artery disease was not proper and a restoration of the original 60 percent disability rating is warranted.  38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413 (1993).

II.  Increased Rating

As noted above, the Veteran initially requested an increased rating for his coronary artery disease in March 2010.  He reports occasionally having dizziness, "various heart attacks," fatigue and shortness of breath.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from March 2009, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Based on the evidence of record the Board finds that a rating in excess of 60 percent is not warranted. 

As noted above, to merit a disability rating in excess of 60 percent, coronary artery disease; status post coronary bypass surgery must result in chronic congestive heart failure, or; dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Veteran has been assessed through stress and ventricular testing as stated above.  He also underwent such testing as part of a VA examination in August 2011.  At such time the Veteran reported dyspnea on moderate exertion, sometimes associated to palpitations.  The examiner found no evidence of congestive heart failure.  Stress and LV testing showed applicable symptomatology occurring between 5-7 METS and an ejection fraction greater than 50 percent.  The examination report indicated no effects on the Veteran's activities of daily living and assessed adequate biventricular function as described. 

Regarding the Veteran's statements concerning the severity of his heart disability, while he is competent to describe symptoms such as shortness of breath on exertion and fatigue, he is not competent to assess the severity of his condition absent medical testing such as that provided during VA examinations.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The record does not indicated based on any testing conducted during the appeal period that the Veteran meets the requisite criteria for a rating in excess of 60 percent.  Therefore, an increased rating for coronary artery disease; status post coronary bypass surgery is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Restoration of a 60 percent disability rating for coronary artery disease, status post coronary artery bypass graft, is granted.

A rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass graft, is denied. 



______________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


